Opinion per Curiam. This was a case commenced in the Circuit Court of Livingston county by appellee, to recover in an action on the case for injuries she alleges she received by falling on appellant’s sidewalk on account of tripping on a loose board, averring negligence of appellant in not keeping the sidewalk in proper repair. She recovered on the last trial $3,250, after remitting $750. of the verdict. The recovery was the same as when the case was in this court on former appeal. The case, as it appeared when here before, will be found reported' in 53 Ill. App. 388, to which we refer for a full statement of the case as it then appeared. The evidence and rulings of the court below seem substantially the same as when the case was here before. The erroneous instruction given on the former trial, for which the judgment in the case was reversed, does not appear in this record. While we would have been better satisfied with a less verdict, we can not say that the damages returned by the jury are so excessive as to require a reversal, and especially when three juries have found the same way, and nearly for same amounts. There must be an end of litigation, and we are constrained to hold, on the record, that substantial justice has been done. We therefore affirm the judgment.